NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                             Submitted November 20, 2017 *
                               Decided December 5, 2017

                                         Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      DANIEL A. MANION, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

No. 16-4180

ONAFFIA MCFADDEN,                                 Appeal from the United States District
    Plaintiff-Appellant,                          Court for the Southern District of Illinois.

      v.                                          No. 3:13-CV-481-NJR-DGW

RICKEY PEARL, et al.,                             Nancy J. Rosenstengel,
     Defendants-Appellees.                        Judge.

                                       ORDER

       Onaffia McFadden, an Illinois inmate, asserted that prison officials at Shawnee
Correctional Center violated his due process rights by withholding a prison
investigator’s report before his disciplinary proceeding on assault charges, see 42 U.S.C.
§ 1983. This evidence was exculpatory, he maintained, because it would have shown
that his role in a fight was purely an act of self-defense. The district court entered
summary judgment for the defendants, concluding that the evidence was not


      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. APP. 34(a)(2)(c).
No. 16-4180                                                                           Page 2

exculpatory because self-defense is not a valid defense to an assault charge under the
Illinois Administrative Code. We affirm.

       We recount the facts in the light most favorable to McFadden, the nonmovant.
Williams v. Brooks, 809 F.3d 936, 941 (7th Cir. 2016). McFadden was involved in an
altercation with his cellmate. His cellmate threw the first punch, and McFadden
responded in kind. After the fight, McFadden told an investigator that he acted solely in
self-defense. The investigator wrote a report that included McFadden’s version of
events as well as two witness statements corroborating his account. That report was not
issued or made available to McFadden until after his prison disciplinary hearing.

      At his hearing, McFadden pleaded guilty to “assault,” defined as “[c]ausing a
person, substance or an object to come into contact with any offender in an offensive,
provocative or injurious manner; or fighting with a weapon.” 20 Ill. Admin. Code § 504,
App. A, 102c. The disciplinary committee ultimately sentenced him to nine months of
C-Grade segregation, revocation of good-conduct credit (which was restored after he
served the segregation time), and transferred him to a more secure location.

        McFadden filed this § 1983 lawsuit, arguing that prison officials denied him due
process by depriving him of access to exculpatory evidence that would have proved he
acted in self-defense. The court eventually entered summary judgment for the prison
officials because inmates do not have a constitutional right to raise self-defense as a
defense. Evidence of self-defense can be excluded, the judge reasoned, because a prison
disciplinary ticket for assault has no intent requirement, and the prisoner’s state of
mind is irrelevant.

       On appeal McFadden challenges the district court’s summary-judgment ruling
on grounds that the investigator’s report was both relevant and exculpatory. Earlier
disclosure of the report, he says, would have made him aware of potential witnesses
who could have helped him prove self-defense at his hearing.

        Under Brady v. Maryland, 373 U.S. 83, 87–88 (1963), material exculpatory evidence
must be disclosed to a criminal defendant, and this requirement applies in the context
of prison disciplinary proceedings. Jones v. Cross, 637 F.3d 841, 847 (7th Cir. 2011); Piggie
v. Cotton, 344 F.3d 674, 679 (7th Cir. 2003). Regardless, McFadden’s due process
argument is meritless. As the district court explained, an inmate does not have a
constitutional right to raise self-defense as a defense during a prison disciplinary
proceeding. See Jones, 637 F.3d at 848; Scruggs v. Jordan, 485 F.3d 934, 938–39 (7th
No. 16-4180                                                                          Page 3

Cir. 2007); Rowe v. DeBruyn, 17 F.3d 1047, 1052 (7th Cir. 1994). Whether McFadden
lacked the specific intent to assault his cellmate, therefore, cannot be characterized as
exculpatory. See Jones, 637 F.3d at 848. Evidence undermining his admission that he
fought his cellmate might be exculpatory, see id., but McFadden admits that he
participated in the fight. Because the report contained no exculpatory evidence,
McFadden’s lack of access to the report could not violate due process.

                                                                               AFFIRMED.